Citation Nr: 0101365	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-21 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for weight gain and 
obesity.

3.  Entitlement to VA outpatient dental treatment.

4.  Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
December 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February and July 1999 rating actions of the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran does not have the requisite service for receipt 
of pension benefits as he did not serve on active duty during 
a period of war.


CONCLUSION OF LAW

The veteran does not meet the basic criteria for entitlement 
to a nonservice-connected pension.  38 U.S.C.A. §§ 101, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.2, 3.3 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Basic entitlement to pension requires that a veteran serve in 
the active military, naval or air service for a period of 90 
days or more during a period of war; or during a period of 
war and was discharged or released from such service for a 
service-connected disability; or for a period of 90 days or 
more and such period either began or ended during a period of 
war; or for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The beginning and ending dates of each war period starting 
with the Indian War are set forth in 38 C.F.R. § 3.2.  The 
following periods are recognized as wartime service during 
the Vietnam era: (1) February 28, 1961 to May 7, 1975, for 
veterans who served in the Republic of Vietnam during that 
time period; and (2) August 5, 1964 to May 7, 1975, for all 
other veterans of the Vietnam era.  38 U.S.C.A. § 101(29); 38 
C.F.R. § 3.2(f).  The Persian Gulf War began for pension 
purposes on August 2, 1990, and it will end on a date to be 
prescribed by Presidential proclamation or by law.  
38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i)

The veteran's DD Form 214 shows that he served on active duty 
from August 1979 to December 1986.  There is no evidence of 
record, nor is it contended, that the veteran had additional 
periods of active duty service.  Therefore, according to the 
regulation, his military service, regardless of the length, 
did not occur during any specified period of war.

Since the veteran does not meet the basic eligibility 
requirements for a nonservice-connected pension, his claim 
must be denied by operation of law. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  In considering basic eligibility for 
pension, the Board has no discretion and must apply the law 
and regulations as stated.  

The benefit sought on appeal is denied.


ORDER

The veteran's military service does not meet the requirements 
for nonservice-connected pension.  Thus, the appeal is 
denied. 


REMAND

With regard to the claims of service connection and 
entitlement to dental treatment, the Board finds that further 
development is warranted prior to appellate disposition.  In 
a February 1999 statement inquiring about the status of a 
claim, the representative noted that the veteran had been 
afforded a VA examination "about four months ago," but had 
heard nothing since that time.  A similar statement was 
authored by the veteran in January 1999.  In both rating 
actions on appeal, the RO referred to a VA examination 
conducted in either August or September 1998; however, there 
is no record of such an examination in the claims folder.  

Where evidence is in the possession of VA which has not been 
included in the record, it is the obligation of VA to secure 
such records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Thus, the report of an VA examination conducted must be 
obtained and associated with the claims folder.  If the RO 
determines that there is no record of a VA examination, that 
should be documented within the record.  

Finally, the Board notes that the RO denied each of the 
remaining issues as not well grounded.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Hence, 
it is applicable to this case.

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to obtain copies of any VA examination 
performed after the veteran filed a claim 
in August 1998.  If the record of any VA 
examination conducted after August 1998 
is not available, or the search for any 
such record otherwise yields negative 
results, that fact should be clearly 
documented in the claims folder, and a 
new examination scheduled.  If a new 
examination is scheduled the examiners 
must offer an opinion whether it is at 
least as likely as not that the 
appellant's heart disorder, weight gain 
and obesity are related to service.  The 
examining dentist should offer an opinion 
addressing whether the appellant suffers 
from residuals of in-service dental 
trauma, and if so, which teeth are 
involved.  

If examinations are ordered the veteran 
is hereby notified that it is his 
responsibility to report for each study, 
to cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  In the event that the veteran 
does not report for the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

If the veteran identifies any additional 
treatment records the RO, after securing 
any necessary release, should attempt to 
obtain copies of all records from the 
identified treatment sources.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


